FILED
                            NOT FOR PUBLICATION                              JUN 17 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KRISLEE CARDINAL HALL,                           No. 14-16916

               Plaintiff - Appellant,            D.C. No. 5:14-cv-01404-LHK

 v.
                                                 MEMORANDUM*
APOLLO GROUP, INC.; THE
UNIVERSITY OF PHOENIX, INC.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Krislee Cardinal Hall appeals pro se from the district court’s judgment

dismissing her diversity action alleging various claims in connection with her

enrollment in higher education degree programs. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny Hall’s
requests for oral argument.
U.S.C. § 1291. We affirm.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim[.]”).

Accordingly, we do not consider whether the district court properly dismissed

Hall’s complaint.

      We reject as without merit Hall’s contentions that the district court was

biased against her or engaged in judicial misconduct. See United States v.

Hernandez, 109 F.3d 1450, 1453-54 (9th Cir. 1997) (explaining that under both 28

U.S.C. § 144 and 28 U.S.C. § 455, the substantive standard for recusal is whether

“a reasonable person with knowledge of all the facts would conclude that the

judge’s impartiality might reasonably be questioned” (citation and internal

quotation marks omitted)); see also United States v. Johnson, 610 F.3d 1138, 1147

(9th Cir. 2010) (“[J]udicial rulings or information acquired by the court in its

judicial capacity will rarely support recusal.”).

      All pending motions and requests are denied.

      AFFIRMED.


                                           2                                       14-16916